Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


John Howard Dearing, Appellant                        Appeal from the 8th District Court of
                                                      Franklin County, Texas (Tr. Ct. No.
No. 06-22-00065-CR        v.                          F9388). Memorandum Opinion delivered
                                                      by Chief Justice Morriss, Justice Stevens
The State of Texas, Appellee                          and Justice van Cleef participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, John Howard Dearing, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED SEPTEMBER 13, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk